DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

In response to Applicant’s claims filed on October 11, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (s) 1 and 15 recite(s) “the focus,” which lacks antecedent basis.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and database of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a general purpose computer and a database.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
receiving a query (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the encompasses the user thinking about a command to simulate tracing data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
parsing the query to generate an instance graph comprising a structure of nodes and links (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a rank for a question’s focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a rank for a question’s focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
determining at least two of the constraint graphs matching on a respective portions of the structure of the instance graph (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
annotating the query to include an indication of the focus of each of the respective portions matching on the at least two constraint graphs of a highest rank among all matching constraint graphs (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a questions focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

In exemplary claim 10, limitations reciting the abstract idea are as follows:
a plurality of constraint graphs, each constraint graph including a pattern and associated
with a focus (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user ranking the focus/foci of a question for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and

a plurality of ranks to which the plurality of constraint graphs are assigned, wherein each
of the constraint graphs is assigned to one of the ranks, and wherein the ranks have a hierarchy
configured to control a firing of the constraint graphs assigned to different ones of the ranks given a query received by the question answering system (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user ranking the focus/foci of a question for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

In exemplary claim 15, limitations reciting the abstract idea are as follows:
receiving a natural language query (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a question received. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

parsing the natural language query to generate an instance graph comprising a structure of nodes and links (as drafted, this limitation is a process that, under the broadest reasonable Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

providing a plurality of constraint graphs, organized into at least three ranks, each constraint graph associated with a potential focus of the query (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a rank for a question’s focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

determining a plurality of the constraint graphs matching on respective portions of the structure of the instance graph (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a questions focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and

annotating the query to include an indication of the focus of each matching constraint graph of one or more highest ranks among all matching constraint graphs and ignoring at least one of the constraint graphs matching a structure of the instance graph and having a rank lower than the constraint graphs of the one or more highest rank among all matching constraint graphs (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a questions focus for answering. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a general purpose computer and a database.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 45-46 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a general purpose computer and a database, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 45-46 of the published instant specification describe generic off-the-shelf computer-based elements for implementing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)

	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rest et al. (US Pub. No. 20160342628) in view of Kuchmann-Beauger et al. (US Pub. No. 20130262501).

With respect to claim 1, Van Rest et al. teaches a method of augmenting an information retrieval method comprising:

receiving a query (“query,” See Paragraph 32);

parsing the query to generate an instance graph comprising a structure of nodes and links (“Incremental parse 135 produces abstract syntax tree (AST) 140. AST 140 is a tree of parse nodes,” See Paragraph 33); 

providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Kuchmann-Beauger et al. teaches determining at least two of the constraint graphs matching on respective portions of the structure of the instance graph (Paragraph 80 teaches a graph model 348 may be implemented as a base schema using Resource Description Framework Schema (RDFS) language and Paragraph 80 also teaches Additional graphs, such as graphs 342-346, may be added to graph repository 340 on a per-need basis by extending graph model 348); and 

annotating the query to include an indication of the focus of each of the respective portions matching on the at least two constraint graphs of a highest rank among all matching constraint graphs (Paragraph 30 teaches focus identification 138 annotates questions received at QA system 105 with corresponding question focus).
Van Rest et al. (graph searching) with Kuchmann-Beauger et al. (context-aware question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Kuchmann-Beauger et al. Paragraph(s) 1-2.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  


The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 2, Kuchmann-Beauger et al. teaches the method of Claim 1,wherein parsing the query to generate the instance graph comprises determining a syntactic structure of the query (Paragraph 26 discloses Question analyzer 130 performs various methods and techniques for analyzing the questions syntactically and semantically).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 3, Kuchmann-Beauger et al. teaches the method of Claim 1, wherein parsing the query to generate the instance graph comprises determining a semantic structure of the query (Paragraph 26 discloses Question analyzer 130 performs various methods and techniques for analyzing the questions syntactically and semantically).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 4, Kuchmann-Beauger et al. teaches the method of Claim 1, further comprising passing an annotated query comprising the indications of the foci to a downstream component of a question answering system, wherein the question answering system is configured to 

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 5, Kuchmann-Beauger et al. teaches the method of Claim 1, further comprising ignoring at least one of the constraint graphs matching a structure of the instance graph and having a rank lower than the constraint graphs of the highest rank among all matching constraint graphs (Paragraph 73 teaches ranking indicating the level of accuracy, quality, completeness, or reliability of the situation, Parargph 91 teaches situation graphs, and Paragraph 95 discloses A user may also rank generated answers to questions. In one embodiment, ranked statements of recommended answers are added to the situation management platform as situation statements, with corresponding level of confidence attributed to the statements. In another embodiment, preferences may be derived by analyzing users' activities and history data. Derived preferences may have lower level of confidence than explicit preferences).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 6, Kuchmann-Beauger et al. teaches the method of Claim 1, wherein annotating the query the indication of the focus is an annotation of the instance graph made upon evaluating each matching constraint graph of the highest rank against the instance graph (Paragraph 30 teaches focus identification 138 annotates questions received at QA system 105 with corresponding question focus).



The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 7.  With respect to claim 8, Kuchmann-Beauger et al. teaches the method of Claim 7, wherein the portion of the structure matched includes one or more of the links between respective ones of the nodes of the instance graph (Paragraph 80 teaches the graph model 348 may include nodes corresponding to or describing resources, and edges to represent relationships between the resources).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 1.  With respect to claim 9, Kuchmann-Beauger et al. teaches the method of Claim 1, further comprising providing a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of augmenting the information retrieval method (Paragraph 114 teaches a computer readable storage medium as instructions).



receiving a query (“query,” See Paragraph 32);

parsing the query to generate an instance graph comprising a structure of nodes and links (“Incremental parse 135 produces abstract syntax tree (AST) 140. AST 140 is a tree of parse nodes,” See Paragraph 33);

providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Kuchmann-Beauger et al. teaches determining at least one of the constraint graphs matching on a portion of the structure of the instance graph (Paragraph 80 teaches a graph model 348 may be implemented as a base schema using Resource Description Framework Schema (RDFS) language and Paragraph 80 also teaches Additional graphs, such as graphs 342-346, may be added to graph repository 340 on a per-need basis by extending graph model 348);

annotating the query with to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs (Paragraph 30 teaches focus identification 138 annotates questions received at QA system 105 with corresponding question focus).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Kuchmann-Beauger et al. (context-aware question answering).  This would have facilitated deciding on an 

With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 6, because claim 18 is substantially equivalent to claim 6.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 7, because claim 19 is substantially equivalent to claim 7.
With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rest et al. (US Pub. No. 20160342628) in view of Ackermann et al. (US Pub. No. 20180107648).



a plurality of constraint graphs, each constrain graph including a pattern and associated with a focus (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.

However, Kuchmann-Beauger et al. teaches a plurality of ranks to which the plurality of constraint graphs are assigned, wherein each of the constraint graphs is assigned to one of the ranks, and wherein the ranks have a hierarchy configured to control a firing of the constraint graphs assigned to different ones of the ranks given a query received by the question answering system (Paragraph 80 teaches a graph model 348 may be implemented as a base schema using Resource Description Framework Schema (RDFS) language and Paragraph 80 also teaches Additional graphs, such as graphs 342-346, may be added to graph repository 340 on a per-need basis by extending graph model 348 and Paragraph 73 teaches ranking indicating the level of accuracy, quality, completeness, or reliability of the situation, Parargph 91 teaches situation graphs, and Paragraph 95 discloses A user may also rank generated answers to questions. In one embodiment, ranked statements of recommended answers are added to the situation management platform as situation statements, with corresponding level of confidence attributed to the statements. In another embodiment, preferences may be derived by analyzing users' activities and history data. Derived preferences may have lower level of confidence than explicit preferences).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Kuchmann-Beauger et al. (context-aware question answering).  This would have facilitated deciding on an 

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 10.  With respect to claim 11, Kuchmann-Beauger et al. teaches the database of Claim 10, wherein the pattern comprises a name (Paragraph 31 teaches examples of entities that entity recognition 140 may identify include, but are not limited to, names of people, companies, places, cities, countries, months, years, currency, dates, and the like).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 10.  With respect to claim 12, Kuchmann-Beauger et al. teaches the database of Claim 10, wherein the pattern comprises metadata describing a structure to be matched to an instance graph associated with a query received by the question answering system (Paragraph(s) 74-75 teaches other types of metadata may be integrated to situation tuples, including another related tuple).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 12.  With respect to claim 13, Kuchmann-Beauger et al. teaches the database of Claim 12, wherein the metadata comprises a feature text to be matched to a node of the instance graph (“metadata,” See Paragraph 66).

The Van Rest et al. reference as modified by Kuchmann-Beauger et al. teaches all the limitations of claim 12.  With respect to claim 14, Kuchmann-Beauger et al. teaches the database of Claim 12, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Van Rest et al. (US Pub. No. 20160342628), previsouly used, has been combined with the Kuchmann-Beauger et al. (US Pub. No. 20130262501) in this action. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170068903 is directed to SEMANTIC ENTITY RELATION DETECTION CLASSIFIER TRAINING:   [0060] automatically generate a listing of relation label annotated queries (often referred to as slot annotation) by annotating the occurrences of e' in q with the inferred relations. For example, the query "Who played Jake Sully in Avatar" would be annotated to read "Who played [Jake Sully](character name) in [Avatar](film name)". The annotated queries can be used in a variety of applications, such as relation detection, named entity extraction and slot filling for spoken language understanding.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154